DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 2 have been considered but are moot because the arguments do not apply in view of newly found reference Oh being used in the current rejection.  See the new rejection below.

Double Patenting
Claims 2-25 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 9-12 of U.S. Patent No. 10,313,709. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the Office Action mailed on 03/10/2020.  The amendments made to claim 2 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-25 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2015/0312591 to Takahashi (“Takahashi”) in view of US PG Pub 2007/0081721 to Xiao (“Xiao”) and US PG Pub 2016/0173811 to Oh (“Oh”).
Regarding claim 2, “A reception device” reads on the imaging processing apparatus/device/method that enable efficient change of reference relationship of views in multi-view coding (abstract, ¶0430) disclosed by Takahashi and represented in Fig. 30.
As to “comprising: circuitry configured to receive a container including a video stream obtained by encoding video data” Takahashi discloses (¶0263-¶0265) that the encoded stream encoded by an image encoding device is transmitted to the image decoding device as represented in Figs. 18 and 21.
As to “the video data being obtained by performing photoelectric conversion on input data…” Takahashi discloses (¶0415) that the imaging unit 
As to “characteristic information for an electro-optical conversion of the video data being inserted into a layer of the video stream and/or a layer of the container” Takahashi discloses (¶0505) that the image processing apparatus inserts the reference images referable in a layer direction into the list of reference images, with respect to an L1 direction, the reference list generating unit reverses an order of the reference images referable in the layer direction to a case of an L0 direction, and inserts the reference images.
As to “the characteristic information…indicate one of the plurality of types for the electro-optical conversion” Takahashi discloses (¶0451) that the conversion is based on the format conversion and enlarging/reducing processing of an image which is related to type of the conversion.
As to “process the video stream included in the container” Takahashi discloses (¶0308-¶0310) that the processing of all of views of the video stream is performed as represented in Fig. 21.
Takahashi meets all the limitations of the claim except “the video data being obtained by performing photoelectric conversion on input data of a high dynamic range image.”  However, Xiao discloses (¶0048, ¶0075) that the luminance level for the photoelectric conversion is range from 0-100% and it is expressed as H(n) where n indicates the luminance level having a value from 1, 2,…to N where N is an integer large than 1 as represented in Figs. 20A and 20B.  Therefore, it would have been obvious to one of the ordinary skills in the art 
Combination of Takahashi and Xiao meets all the limitations of the claim except “the characteristic information…different values being associated with different curves of a plurality of types for the electro-optical conversion, and the characteristic information including one of the different values based on the which of the different curves of the plurality of types for the electro-optical conversion is indicated.”  However, Oh discloses (¶0052, ¶0054) that the device receives UHD broadcast content along with HDR metadata, where the device includes electro optical transfer function unit which performs an appropriate operation according to a transfer curve used in an encoding process with respect to the encoded UHD video data; (¶0022, ¶0034) metadata includes at least one of a plurality of transformation curves type information for identifying a type of transformation curve used for transformation of the ultra-high definition broadcast content as represented in Fig. 5; (¶0092-¶0096) a process of transforming UHD broadcast content to suit the display characteristics of the UHD broadcast signal reception device, a specific transformation equation is selected and used to transform content using a liner curve, exponential curve, an S curve, a logarithmic curve, a combination curve, etc. as represented in Fig. 5 and Fig. 6.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Takahashi and Xiao’s 

Regarding claim 3, “The reception device according to claim 2, wherein the one of the plurality of types for the electro-optical conversion indicated by the characteristic information is a high-dynamic range conversion type selected from the plurality of types for the electro-optical conversion based on a user operation” Xiao discloses (¶0019-¶0020, ¶0048) selecting, in accordance with the calculated degree of approximation, one of input-output characteristics stored in an input-output characteristic table and respectively corresponding to the plurality of feature histograms; and adjusting the selected input-output characteristic in accordance with the degree of approximation, the tone correction step including making the tone correction using the adjusted input-output characteristic.  Combination of Takahashi and Xiao discloses the claimed invention except for selecting conversion type based on a user operation. However, it would have In re Venner, 120 USPQ 192.

Regarding claim 4, “The reception device according to claim 2, wherein the characteristic information is inserted in each predetermined unit of the video data” Takahashi discloses (¶0505) that the image processing apparatus inserts the reference images referable in a layer direction into the list of reference images, with respect to an L1 direction, the reference list generating unit reverses an order of the reference images referable in the layer direction to a case of an L0 direction, and inserts the reference images.

Regarding claim 5, “The reception device according to claim 2, wherein the different curves include overlapping segments” Oh discloses (¶0097, ¶0226) that the display of case 2 uses combination of curves where all these curves with their associated sections are connected to each other as represented in Fig. 6 (Case 2).  For example, Case 2 uses linear transformation curve in an extended mid dynamic range area, uses an exponential curve or a logarithmic curve in a lower dynamic range area, and uses an upper dynamic range area changed by the essential maximum brightness difference information luminance upper bound diff.

Regarding claim 6, see rejection similar to claim 2.

Regarding claim 7, see rejection similar to claim 3.

Regarding claim 8, see rejection similar to claim 4. 

Regarding claim 9, see rejection similar to claim 5.

Regarding claim 10, see rejection similar to claim 2.

Regarding claim 11, see rejection similar to claim 3.

Regarding claim 12, see rejection similar to claim 4.

Regarding claim 13, see rejection similar to claim 5.

Regarding claim 14, see rejection similar to claim 2.

Regarding claim 15, see rejection similar to claim 3.

Regarding claim 16, see rejection similar to claim 4.

claim 17, see rejection similar to claim 5.

Regarding claim 18, see rejection similar to claim 2.

Regarding claim 19, see rejection similar to claim 3.

Regarding claim 20, see rejection similar to claim 4.

Regarding claim 21, see rejection similar to claim 5.

Regarding claim 22, see rejection similar to claim 2.

Regarding claim 23, see rejection similar to claim 3.

Regarding claim 24, see rejection similar to claim 4.

Regarding claim 25, see rejection similar to claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425